Citation Nr: 1302588	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea.

2.  Entitlement to an increased rating for status post left shoulder arthroscopy with subacromial decompression for the period since January 25, 2007, currently rated noncompensable through July 12, 2007 and 10 percent disabling since July 13, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2004.

These matters initially came before the Board of Veterans' Appeals (Board) from March and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2007 decision, the RO denied entitlement to a compensable rating for status post left shoulder arthroscopy with subacromial decompression.  In the April 2007 decision, the RO denied entitlement to service connection for sleep apnea.

In October 2011, the Board denied entitlement to a compensable rating for the service-connected left shoulder disability for the period prior to January 25, 2007 and remanded the issues listed above for further development.

In October 2012, the Appeals Management Center (AMC) granted an increased 10 percent rating for status post left shoulder arthroscopy with subacromial decompression, effective July 13, 2007.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a right shoulder disability and the Board had remanded that issue in October 2011 for further development.  In the October 2012 decision, the AMC granted service connection for that disability, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to an increased rating for status post left shoulder arthroscopy with subacromial decompression for the period since January 25, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

FINDING OF FACT

Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in February 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a sleep disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the February 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded a VA examination to obtain an opinion as to the etiology of his current sleep disability. 

The Veteran has reported that he received treatment for a sleep disability from Dr. Given.  In the February 2007 letter, the agency of original jurisdiction (AOJ) asked the Veteran to complete the appropriate release form so as to allow VA to obtain all relevant treatment records from Dr. Given and advised him to submit any records in his possession.  Copies of VA's "Authorization and Consent to Release Information" form (VA Form 21-4142) were included with the February 2007 letter.

Although the Veteran submitted some treatment records from Dr. Given in response to the February 2007 letter, he did not submit a signed and completed VA Form 21-4142 and the evidence does not otherwise reflect that any further efforts have been taken by the AOJ to obtain any additional relevant treatment records from Dr. Given.  However, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain any additional relevant treatment records from Dr. Given, VA has no further duty to attempt to obtain any additional private treatment records from this physician.  

In its October 2011 remand, the Board instructed the AOJ to, among other things, afford the Veteran a VA examination to obtain an opinion as to the etiology of his current sleep disability.  A VA examination was conducted in November 2011 and an opinion was obtained as to the etiology of his current sleep disability.  Thus, the AOJ substantially complied with all of the Board's relevant October 2011 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim of service connection for a sleep disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the November 2011 VA examination report includes a diagnosis of sleep apnea.  Thus, a current sleep disability has been demonstrated.

The Veteran contends that his current sleep disability is related to sleep problems that he experienced in service.  He has also claimed on several occasions, including during a June 2007 examination with Dr. Given, that symptoms of a sleep disability (including loud nocturnal snoring, daytime hypersomnolence, fatigue, and exhaustion) have persisted ever since service.  The Veteran is competent to report symptoms of a sleep disability, as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include a July 1991 report of treatment for difficulty sleeping.  The Veteran was diagnosed as having insomnia.  The only other evidence of treatment for sleep problems in service is an April 1999 report of treatment for difficulty sleeping due to pain.  There is no other evidence of any complaints of or treatment for sleep problems in the Veteran's service treatment records and there is no separation examination report among his official service treatment records or anywhere else in the claims file. 

The objective evidence otherwise indicates that the Veteran's current sleep disability did not manifest until after service.  The first post-service clinical evidence of a sleep disability is a September 2005 examination report from Dr. Kuss which includes a report of fatigue for "several months" and difficulty sleeping.  A diagnosis of malaise and fatigue not elsewhere classified (NEC) was provided.  A few months earlier in a November 2004 work-up by Dr. Kuss, the Veteran denied fatigue.  There is no clinical evidence of any earlier sleep symptoms following service.  

Furthermore, the Veteran has provided varying statements as to the history of his sleep disability.  For example, he contended in a February 2007 statement (VA Form 21-4138) that prior to his treatment for sleep problems in 1991 his wife had told him that he snored loudly and often stopped breathing while sleeping.  Also, during the June 2007 examination with Dr. Given he reported that symptoms of loud nocturnal snoring, daytime hypersomnolence, fatigue, and exhaustion had persisted ever since 1985.  He did not seek medical attention at that time because he was unaware of the possibility of having obstructive sleep apnea.  

However, the Veteran indicated on reports of medical history for purposes of inprocessing and an annual examination dated in December 1988 and April 1993 that he was neither experiencing nor had he ever experienced frequent trouble sleeping.  He reported on a January 1996 occupational health history that he did not have any history of more fatigue than usual.  During the September 2005 examination with Dr. Kuss he reported that he had experienced fatigue "for several months."  Moreover, during a September 2006 examination with Dr. Given he reported that he essentially had no past medical history and he stated that his family members were "now noticing" very loud snoring with periods of apnea lasting one minute or longer.  The Veteran filed claims for VA compensation in 2005 and 2006 and did not mention obstructive sleep apnea.  It seems reasonable that if the disability was present and related to service he would have mentioned it when he filed his earlier compensation claims.  

In a June 2007 letter, the Veteran's wife reported that the Veteran had a history of loud snoring and that he frequently stopped breathing while sleeping.  Such symptoms had occurred "for years" until he began using a "CTAP" machine.  Additionally, in a January 2008 letter a fellow service member reported that he had served as a firefighter in service with the Veteran from 1987 to 1994.  During that time, he shared sleeping quarters with the Veteran and witnessed episodes of loud snoring and interrupted breathing.  The Veteran's wife and fellow service member are competent to report their observations of the Veteran's sleep symptoms, such as snoring and interrupted breathing.  See Id.  Moreover, there is nothing to explicitly contradict these reports and they are not inconsistent with the evidence of record.  Thus, these reports of sleep symptoms in service and following service are also deemed to be credible.  As explained below, however, reports of nocturnal snoring are not necessarily indicative of sleep apnea.  

Nevertheless, in light of the absence of any complaints of or treatment for sleep problems during service other than the July 1991 report of treatment for insomnia and the April 1999 report of treatment for difficulty sleeping due to pain and the Veteran's inconsistent and contradictory statements concerning the history of his sleep symptoms, the Board concludes that the reports of a continuity of sleep symptomatology since service are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to the etiology of the Veteran's current sleep disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The June 2007 examination report from Dr. Given includes a diagnosis of severe obstructive sleep apnea/hypopnea with oxygen desaturation "dating back to at least 1985."  There was no specific explanation or reasoning for this conclusion provided.  However, Dr. Given did explain that although it was difficult to be sure whether the obstructive sleep apnea of the severity experienced by the Veteran had been present for at least 20 years, the failure to diagnose the condition at the time that symptoms were first noted certainly did not preclude the diagnosis.  Rather, the absence of such a diagnosis was merely due to a lack of knowledge on the part of the Veteran and his treating physicians.

In a January 2008 letter, Dr. Given opined that the Veteran had suffered with obstructive apnea/hypopnea syndrome for at least 20 years.  He reasoned that the Veteran, his family, and his friends had reported nocturnal snoring, daytime hypersomnolence, and fatigue as far back as 1985.  There was evidence from his bunk mates during the Gulf War in 1990 that clearly suggested loud nocturnal snoring and complaints of fatigue.  Overall, it was quite clear from a review of the Veteran's medical records and an in-depth discussion with him that a diagnosis of obstructive sleep apnea/hypopnea syndrome was not established until September 2006.  However, failure to diagnose a condition such as obstructive sleep apnea certainly did not exclude the diagnosis or the need for treatment thereof.

The physician who conducted the November 2011 VA examination opined that it was not likely ("less likely than not") that the Veteran's sleep apnea was caused by service.  The examiner reasoned that the only reference to a sleeping problem in service was a treatment note from "1985" which revealed that the Veteran reported sleeping problems and that he was diagnosed as having insomnia.  Insomnia is defined as trouble falling asleep or staying asleep through the night, and is not the same as obstructive sleep apnea.  Also, snoring, as described in various lay statements, does not constitute sleep apnea by definition.  Physical examinations conducted in January 1982, December 1988, October 1992, and April 1993 were all silent as to sleeping issues.  The examiner also specifically referenced Dr. Given's statement and concluded that there was no example of the "obvious evidence" that he found in the Veteran's medical records other than the lay evidence offered.  The statement that the Veteran suffered from obstructive sleep apnea since 1985 appeared to be arbitrary and not supported by the objective evidence.

The examiner further reasoned that an analysis of medical literature and the Veteran's current risk factors for sleep apnea revealed that age was his only actual risk factor.  Hence, the possibility of the Veteran having sleep apnea at the present time was greater than when he was younger, as confirmed by statistics in the general population.  According to medical literature from the Department of Health and Human Services dated in January 2010, the aging process limits the ability of brain signals to keep the throat muscles stiff during sleep.  This makes it more likely that the airway will narrow or collapse, and thereby cause sleep apnea.  The Veteran was younger while in service.  Thus, it was not likely ("less likely than not") that his sleep apnea started or was incurred while in service.  A conclusion that the disability could have been present since active duty was a statement based on speculation, whereas a conclusion that he developed the disability as he aged was based on the epidemiology of the disability.  Overall, his current sleep apnea was likely ("more likely than not") secondary to aging, genetics, and other causes not yet determined as suggested by medical literature.

The June 2007 opinion is of little, if any probative weight, because it is not accompanied by any specific explanation reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Dr. Given's January 2008 opinion is also minimally probative because it is entirely based on the Veteran's reports of a continuity of sleep symptomatology in the years since service.  However, as explained above, the Board has determined that such reports are not credible in this case.  Thus, as the January 2008 opinion is based on an inaccurate history, it is of little probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that a veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in the record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").

The examiner who provided the November 2011 opinion made reference to a single instance of treatment for insomnia in service in 1985.  However, as explained above, the treatment for insomnia in service occurred in 1991.  Nevertheless, the fact remains that there is only one record of treatment for sleep problems in service other than the April 1999 report of treatment for sleep problems due to pain.  The November 2011 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history (including the lay evidence of sleep symptomatology in the years since service and Dr. Given's opinions) and is accompanied by a detailed rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

The Veteran has contended that his claim of service connection for a sleep disability should be evaluated as a disability that is the result of an undiagnosed illness that he developed during service in the Southwest Asia Theater of operations during the Persian Gulf War.  He has also expressed his belief that his current sleep disability is related to his treatment for insomnia in service and his reported snoring and other sleep symptoms in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current sleep disability is related to any specific symptom in service or an undiagnosed illness, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the sleep disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for his sleep disability, none have attributed this disability to any undiagnosed illness in service.  Rather, they have all found that his sleep symptoms are attributable to a known diagnosis, namely sleep apnea.  This precludes entitlement to service connection on the basis of an undiagnosed illness.  Moreover, the only probative medical opinion of record reflects that no relationship exists between the Veteran's current sleep disability and service.  

There is no other evidence of a relationship between the Veteran's current sleep disability and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology with respect to the Veteran's sleep apnea.  Thus, the preponderance of the evidence is against a finding that the Veteran's current sleep disability is related to service or manifested in service.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a sleep disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a sleep disability is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The evidence associated with the Veteran's claims file reflects that he has received treatment for his service-connected left shoulder disability from Dr. Capra in Ft. Walton Beach, Florida.  The most recent treatment record from this physician in the claims file is dated in April 2008 and reflects that the Veteran was to undergo left shoulder surgery in the near future.  A November 2011 VA examination report reveals that the procedure was performed by Dr. Capra in May 2008 and there are additional references to treatment by Dr. Capra in 2010.  There are no additional private treatment records among the Veteran's paperless records in the Virtual VA system.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  Although the Veteran has submitted some treatment records from Dr. Capra, there is no evidence that these steps have specifically been taken with regard to any additional records from that physician.  Thus, a remand is also necessary to attempt to obtain any additional relevant records from Dr. Capra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a left shoulder disability from Dr. Capra.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


